905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas ROBINSON, Plaintiff-Appellant,v.Valerie L. FOWLER, Donna Eikner, Richard Johnson, Howe 009,Hearing Officer, Robert Iver, Defendants-Appellees.
No. 89-2173.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Thomas Robinson, a pro se Michigan prisoner, appeals from the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
Seeking damages and declaratory relief, Robinson sued defendants alleging that they improperly determined that he was ineligible to participate in the community placement program of the Michigan Department of Corrections.  Robinson claims that the decision denying participation was based on erroneous information that he was convicted in Kansas of an offense involving sexual contact with a minor.


4
After review, the district court concluded that Robinson had no constitutionally protected liberty interest to participate in the community placement program and dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Following the denial of his motion for reconsideration, Robinson filed a timely appeal, challenging the district court's dismissal.


5
Upon review, we affirm the district court's judgment for the reasons stated in the district court's opinion.  Robinson's complaint is frivolous because it lacks an arguable basis either in law or in fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.